Sergeant, J.,
dissenting. — The exercise of the power of substitution is often necessary to do justice between contending claimants, and has accordingly been applied in practice by this court, on chancery principles. In the present case it is imperiously demanded to prevent a result which would be unfair and inequitable, were the mere legal powers of the parties rigidly carried out under the forms of our ordinary proceedings. Hein has a judgment against Rice which binds his lands. Rice afterwards sells a portion of the land thus bound .to Spinner. Spinner, therefore, buys it subject to this lien, and his creditors can be in no better situation. This is the legal position of the parties, and by it Hein might at law resort to the land still owned by Rice, or that owned by Spinner, at his own election. There might, however, be circumstances which would operate in equity to compel Hein to limit his demand to the land still owned by Rice. But all these are put aside here by the express agreement of Spinner, as shown by his note to Rice, that the $300 of the purchase money was to be paid on account of the lien to become due to Hein in April 1843. This was an express engagement by Spinner that the land he purchased should pay off the" $300. It cannot, therefore, be pretended that *334it should be thrown on any other land remaining in Rice; and as between Rice or his creditors and Spinner or his creditors, I entertain no doubt of the liability of Spinner’s lot, No. 3, to pay this sum. I consider the case, then, exactly that put by Lord Eldon in Ex parte Kendall (17 Vez. 520). “ Hein has the right to go upon two funds (Rice’s remaining land and Spinner’s lot No. 3). Waechter and Probst have the right to go upon only one (Rice’s remaining land). Having both the same debtor (Rice), Hein shall take payment from that fund to which he can resort exclusively (lot No. 3), that by such means of distribution both may be paid. That course takes place where both are creditors of the same person (Rice), and have demands against funds the property of the same person (Rice).”
Decree reversed.